Wright, J.
Appellant relies with much confidence upon Davis v. Bonar & Kerns (15 Iowa, 171), insisting that under the rules there recognized and stated, this case must be reversed, and especially as that case originated in the same transaction, and related to a part of the same lands. There, however, Davis bought and paid Ms money aftei' the satisfaction of the judgment against Perry, and before the appeal. Here plaintiff bought before the rendition of the judgment, and hence before its satisfaction, and has never yet paid any part of the consideration. We need not say that the cases are quite unlike, for before plaintiff can be protected, the consideration must not only be valuable, but paid. The doctrine of estoppel, does not figure as in the other case, for plaintiff did not purchase, as did Davis, relying upon the act of the mortgagee, or his attorneys, in receiving the amount of judgment.
Affirmed.